Citation Nr: 1231667	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran has service in the United States Air Force Reserve from October 1973 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to a compensable initial rating for her bilateral hearing loss.  

The Veteran was afforded a VA audiological examination in June 2008.  Audiological evaluation revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
50
50
LEFT
15
25
45
50
35

Maryland CNC testing revealed speech recognition scores of 96 percent in the right and the left ears.  The average puretone thresholds from 1000 to 4000 Hertz were 46 in the right ear and 39 in the left ear.  

Since then, the Veteran has submitted a July 2009 private audiological evaluation conducted by Sally Baerman, Au. D., CCC-A, F-AAA of Bridgewater Speech & Hearing.  Such evaluation revealed puretone thresholds, in decibels, as interpreted from graphical form, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
65
65
LEFT
20
30
50
60
30

Digital NU-6 speech recognition scores were at worst 96 percent.  

In August 2012 the Veteran's representative emphasized that the private audiological report clearly showed that the Veteran's hearing had worsened.  The representative also emphasized that the most recent VA audiological evaluation was too remote in time to evaluate the Veteran's current hearing loss severity.  

In light of the private medical evidence showing worsening hearing loss, and considering that the private hearing test does not provide the CNC speech recognition threshold test scores as required by 38 C.F.R. § 4.85, the Board finds that the Veteran should be afforded another VA audiological evaluation.  38 C.F.R. § 3.159(c)(4) (2011); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the current severity of her bilateral hearing loss.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings also specifically comment on the impact of the Veteran's bilateral hearing loss upon her social and industrial activities, including her employability.

2. After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


